
      
        
        DEPARTMENT OF THE INTERIOR
        Fish and Wildlife Service
        50 CFR Part 20
        [Docket No. FWS-R9-HQ-2015-0034; FF09M21200-145-FXMB1231099BPP0]
        RIN 1018-BA70
        Migratory Bird Hunting; Service Regulations Committee Meeting
        
          AGENCY:
          Fish and Wildlife Service, Interior.
        
        
          ACTION:
          Notice of meeting.
        
        
          SUMMARY:
          The Fish and Wildlife Service (hereinafter Service) will conduct an open meeting on June 25, 2015, to identify and discuss preliminary issues concerning the 2016-17 migratory bird hunting regulations.
        
        
          DATES:
          The meeting will be held June 25, 2015.
        
        
          ADDRESSES:
          The Service Regulations Committee meeting will be held in the Rachel Carson conference room at 5275 Leesburg Pike, Falls Church, Virginia 22041. The meeting will commence at approximately 1:00 p.m. and is open to the public.
        
        
          FOR FURTHER INFORMATION CONTACT:
          Brad Bortner, Chief, Division of Migratory Bird Management, U.S. Fish and Wildlife Service, Department of the Interior, MS: MB, 5275 Leesburg Pike, Falls Church, VA 22041-3803; (703) 358-1714.
        
      
      
        SUPPLEMENTARY INFORMATION:
        Under the authority of the Migratory Bird Treaty Act (16 U.S.C. 703-712), the Service regulates the hunting of migratory game birds. We update the migratory game bird hunting regulations, located at 50 CFR part 20, annually. Through these regulations, we establish the frameworks, or outside limits, for season lengths, bag limits, and areas for migratory game bird hunting. To help us in this process, we have administratively divided the nation into four Flyways (Atlantic, Mississippi, Central, and Pacific), each of which has a Flyway Council. Representatives from the Service, the Service's Migratory Bird Regulations Committee, and Flyway Council Consultants will meet on June 25, 2015, at 1:00 p.m. to identify preliminary issues concerning the 2016-17 migratory bird hunting regulations for discussion and review by the Flyway Councils at their July meetings.

        In accordance with Department of the Interior (hereinafter Department) policy regarding meetings of the Service Regulations Committee attended by any person outside the Department, these meetings are open to public observation. The Service is committed to providing access to this meeting for all participants. Please direct all requests for sign language interpreting services, closed captioning, or other accommodation needs to the person listed under FOR FURTHER INFORMATION CONTACT, TTY 800-877-8339, with your request by close of business on June 18, 2015.
        
          Dated: May 12, 2015.
          Jerome Ford,
          Assistant Director, Migratory Birds, U.S. Fish and Wildlife Service.
        
      
      [FR Doc. 2015-12665 Filed 5-26-15; 8:45 am]
       BILLING CODE 4310-55-P
    
  